TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 13, 2016



                                      NO. 03-16-00389-CV


              Crown Equity LLLP; and Crown Innovations, LLC, Appellants

                                                 v.

        Benjamin Parker; Georgetown Balance Wellness, LLC; Alfred N. Kay, Jr.;
                    and Law Offices of Kelley F. Whalen, Appellees




     APPEAL FROM 368TH DISTRICT COURT OF WILLIAMSON COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
  DISMISSED ON APPELLEES’ MOTIONS -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the orders signed by the district court on March 24, 2016. Appellees have

filed motions to dismiss the appeal, and having considered the motions, the Court agrees that the

motions should be granted. Therefore, the Court grants the motions and dismisses the appeal for

want of jurisdiction. The appellants shall pay all costs relating to this appeal, both in this Court

and the court below.